Citation Nr: 0823944	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-38 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected bilateral pes planus.

2.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a bilateral ankle 
condition.


REPRESENTATION

Veteran represented by:  Disabled American Veterans





ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before these claims can 
be decided.  

In March 2006, the veteran underwent fee-basis examinations 
for his hearing loss and pes planus disabilities.  The report 
of the veteran's hearing loss examination reflects that the 
examimer provided a medical history based on information 
related by the veteran.  The examiner did not indicate that 
the claims file was reviewed.

The veteran was also afforded a fee-basis examination in 
March 2006 for evaluation of service-connected pes planus.  
The examination report indicated that no medical records were 
reviewed in conjunction with the examination. 

In a June 2008 brief, the veteran's representative noted that 
the veteran was last examined by VA in March 2006 and argued 
that new examinations are warranted.  The veteran's 
representative argued that the examinations performed in 
March 2006 were inadequate because the examiners did not 
review the claims file in conjunction with the examinations.    

The Court has held that the duty to assist requires VA to 
provide a thorough and  contemporaneous medical examination, 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Accordingly, on remand, the veteran 
should be scheduled for new VA examinations for the 
evaluation of service-connected pes planus and hearing loss , 
and the claims folder should be provided to the examiners in 
conjunction with the examination.  

In addition, the Court recently held, that in increased 
compensation claims, section § 5103(a) requires the Secretary 
to notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Court also held 
that, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.

The veteran has not yet been provided with VCAA notice that 
satisfies the requirements outlined by the Court in Vazquez.  

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006). 

Service medical records show that the veteran complained of 
back soreness in September 1992.  Assessment was viral 
syndrome.  In September 1994, the veteran reported a history 
of recurrent back pain.  

VA medical records demonstrate a current diagnosis of L5-S1 
radiculitis.   

Because the record shows that the veteran complained of back 
pain during service and currently has a diagnosis of a back 
disability, the Board finds that a VA examination is 
necessary to determine whether a current back disability is 
related to service.  

Additional development is also necessary before the claim of 
entitlement to service connection for a bilateral ankle 
condition can be decided.  

VA medical records reflect that the veteran complained of 
right ankle stiffness at a January 1997 VA examination.  VA 
outpatient treatment podiatry treatment records dated in 
September 2000 indicate that the veteran complained of 
painful ankles and arches and reported a history of ankle 
pain that has progressively worsened over a period of four 
years.  In February 2004, the veteran had a VA examination 
for pes planus.  The veteran's complaints included stiff 
ankles and weak arches.  These complaints raise a claim for 
service connection for a bilateral ankle condition secondary 
to service-connected pes planus.  On remand, the veteran 
should be afforded a VA examination so that it may be 
determined whether he currently has a bilateral ankle 
disability and, if so, whether such a disability is 
etiologically related to service-connected pes planus.  

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 

The veteran has been provided with notice of the information 
and evidence required to substantiate a claim for direct 
service connection but has not been provided with notice of 
the information and evidence necessary to substantiate a 
claim for service connection on a secondary basis.  On 
remand, the veteran should be provided with notice of the 
information and evidence required to substantiate a claim for 
service connection for a bilateral ankle condition secondary 
to service-connected pes planus.   

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran VCAA notice regarding 
his claims for increased ratings for 
hearing loss and pes planus that satisfies 
the requirements set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
This notice must advise the veteran of 
that he must provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disabilities 
and the effect that worsening has on his 
employment and daily life.  The VCAA 
notice should contain the specific 
criteria for compensable ratings under the 
diagnostic codes pertaining to pes planus 
and bilateral hearing loss.

2.  Send the veteran a letter informing 
him of the information and evidence 
required to substantiate a claim for 
service connection for a bilateral ankle 
condition secondary to service-connected 
pes planus.  This letter should advise the 
veteran of what information and evidence 
the veteran is to provide and what 
information and evidence VA will attempt 
to obtain on behalf of the veteran.   

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of service-connected pes planus.  
The claims file should be provided to the 
examiner prior to the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  The examiner should 
indicate whether there is moderate 
disability evidenced by weight-bearing 
line over or medial to the great toe, 
inward bowing of the tendon Achilles, pain 
on manipulation and use of the feet, 
either bilaterally or unilaterally, or 
whether there is severe bilateral or 
unilateral disability manifested by 
objective evidence of marked deformity 
such as pronation or abduction, pain on 
manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

4.  Schedule the veteran for a VA 
audiological examination to determine the 
current severity of service-connected 
bilateral hearing loss.  The claims file 
should be provided to the examiner prior 
to the examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  See 
generally 38 C.F.R. § 4.85; Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) (The 
examination should include a review of the 
veteran's claims file and past clinical 
history, with particular attention to the 
severity of present symptomatology, as 
well as any significant pertinent interval 
medical history).
 
5.  The veteran should then be afforded a 
VA orthopedic examination of the ankles.  
The claims file should be provided to the 
examiner prior to the examination, and the 
examiner should indicate in the 
examination report that such a review was 
conducted.  Following a thorough 
examination, the examiner should indicate 
whether the veteran currently has a 
bilateral ankle disability.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that a bilateral 
ankle disability is proximately due to, 
the result of, or aggravated by the 
veteran's service-connected pes planus.  
If the examiner determines that the 
veteran's ankle disorders have been 
aggravated by the service-connected pes 
planus, the examiner should report the 
baseline level of severity of the ankle 
disorders prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  See 38 C.F.R. § 3.310 
(2007).  The examiner should provide a 
detailed rationale for the opinion 
expressed.  

6.   Schedule the veteran for an 
examination of his back.   The claims file 
should be provided to the examiner prior 
to the examination, and the examiner 
should indicate in the examination report 
that the claims file was reviewed.  
Following a thorough examination, during 
which any necessary tests are performed, 
the examiner should (a) diagnose any 
current back disability and (b) opine 
whether a current back disability is more 
likely than not (50 percent or greater 
likelihood) related to the back pain noted 
during service.  The examiner should 
provide a detailed rationale, with 
references to the record, for the opinion 
expressed.   

7.  Following the completion of the 
requested actions, the RO should then 
readjudicate the veteran's claims for 
increased ratings for pes planus and 
bilateral hearing loss and service 
connection for a back condition.  If the 
benefits on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC) and afforded an applicable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.  
       
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

